Judgment unanimously affirmed. Memorandum: The trial court did not err in permitting a *907police officer to testify regarding statements and gestures made by a stabbing victim some 20 to 30 minutes after the event. Neither the lapse of time between the event and the statements nor the manner of police questioning diminished the stressful impact of the event upon the victim, and the communications were properly admitted as excited utterances (People v Brown, 70 NY2d 513).
We have considered defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Monroe County Court, Wisner, J. — rape, first degree, and other charges.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.